Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a computer program product without significantly more. The claim(s) recite(s) a computer program product (manufacture); however, instead of the product comprising a non-transitory machine-readable medium, the claim specifies that the product is embodied in a non-transitory machine-readable medium. This judicial exception is not integrated into a practical application because the feature of embodying the product in the medium is considered an attempt to claim software per se. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the feature is specified in the preamble of claim 9 and therefore every reference to the preamble (product) is considered a reference to software per se. There are no additional elements in claim 9 to overcome this issue because the remainder of the elements are to method steps (again software) embodied in the medium. The dependent claims (10-16) have the same problems as their respective parent claim and are therefore rejected for those same reasons. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coldicott (20110099532).
1. A method for automatically creating a machine learning application (the automatic feature is specified in the abstract and in sect. 0058) bespoke to a hardware platform for use in a production environment (the industry type in sect. 0059 provides for the production environment. Also, the business enterprise feature (SOA) in sect. 0004-0005, which provides for producing, developing and harvesting of information services (i.e. production environment) via automation (via the title) provides for a production environment), the method comprising: 
receiving a first input, wherein the first input identifies a location of data that is used for creating the machine learning application (the location feature is inherent since multiple locations provided via sects. 0019-0020 for managing reusable assets in a business service repository (production environment). Coldicott does not specify which input is first, second or third; however, it would appear that the problem to be solved and the requirements would assist in identifying the location of data for creating a machine learning application. Furthermore, Coldicott specifies in sect. 0063 that various steps can occur in a different order. Therefore, it would have been obvious to a person having ordinary skills in the art before the time of the invention that features that are known in advance, such as location information and a problem to be solved could occur (or be received) in different orders, as desired, to determine requirements in generating a solution via sect. 0063, especially since none of them appear to be utilized in a specific order in the remainder of the claim.); 
receiving a second input, wherein the second input identifies a problem to generate a solution using the machine learning application (the problem feature is specified in sects. 0033-0034 and 0059); 
receiving a third input, wherein the third input identifies one or more requirements for the machine learning application in generating the solution, wherein the requirements are a plurality metrics (the requirements feature is provided for in response to providing a solution to a problem in sect. 0044-0045 and 0056); 
determining one or more components from a library to use for generating a machine learning model to prototype the machine learning application to comply with the one or more requirements, wherein the one or more components from the library perform production functions (the model (with its components) selection feature is provided automatically in sect. 0048-0049 based on requirements); 
identifying one or more application programming interfaces (API) stored in the library, wherein the application programming interfaces link the one or more components to form the machine learning application (see the interfaces (API) in the component library (one or more components stored in a library) that utilizes machine learning via sect. 0057); 
storing the machine learning application in a memory (see the storing feature in sect. 0015); testing the machine learning application according to the requirements (Coldicott does not indicate that testing is provided for; however, the testing feature would have been obvious to a person having ordinary skills in the art before the time of the invention to ensure that "performance levels" are met via sect. 0053); and 
based on the machine learning application meeting the requirements, compiling a machine learning function for the hardware platform for use in the production environment (see the cited portions above and the abstract in view of the various programming languages that must be compiled in order to be executable, such as conventional procedural programming languages specified in sect. 0013 with a reference to the compiling/interpreting feature necessary to enable execution in sect. 0012.). 5. The method of claim 1, wherein the requirements comprise at least one of quality of service (QoS) metrics, key performance indicator (KPI), inference query metrics, performance metrics, sentiment metrics, and testing metrics. (see the performance constraint (metrics) in sect. 0046.) 6. The method of claim 1, wherein the requirements comprise at least one of training, power, maintainability, modularity, and reusability metrics. (see the scalability (reusability) constraints in sect. 0046) 7. The method of claim 1, wherein the components from the library comprise at least one of application programming interfaces, pipelines, workflows, micro-services, software modules, and infrastructure modules. (see the API feature addressed in the rejection of claim 1.) 8. The method of claim 1, wherein the production functions comprise at least one of load balancing, fail-over caching, security, test capability, audit function, scalability, predicted performance, training models, predicted power, maintenance, debug function, and reusability. (see the security, scalability, and performance constraints in sect. 0046.)

           Claims 9 and 13-16 are rejected for the same reasons as claims 1 and 5-8 above.
           In reference to claim 17, see the rejection of claim 1.

Allowable Subject Matter
Claims 2-4 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720. The examiner can normally be reached Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN Q CHAVIS/             Primary Examiner, Art Unit 2193